DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final, first office action on the merits on patent application 15/985,561, attorney docket AA8839-US 111548-239053. Application is assigned an effective filing date of 5/21/2018 based on application filing date, and applicant is Intel Corp.  Applicant’s election without traverse of Invention I, claims 1-10 and 22-25 in the reply filed on 8/27/2021 is acknowledged. Claims 11-21 have been withdrawn from consideration. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims  2 and 3 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 2 recites “an etched metal surface.” It is not clear how that surface relates to the device.
Claim 3 depends from claim 2 and carries the same defect.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8 and 22, 24 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu (U.S.  6,650,017) in view of Gambino et al. (U.S. 2007/0087551).

As for claim 1,
Akamatsu teaches in figure 1 an interconnect structure, comprising:
a semiconductor substrate (1); 
an interlayer dielectric (11) over the semiconductor substrate
an interconnect layer (14/16) over the ILD, wherein the interconnect layer comprises a first interconnect and a second interconnect (figure 1 of Akamatus is reproduced below); 

Gambino teach in figure 23 an electrically insulating plug (33/34) that separates the first interconnect and the second interconnect (M1 left and M1 right), wherein an uppermost surface of the electrically insulating plug (34) is above an uppermost surface of the interconnect layer (M1).  
It would have been obvious to one skilled in the art at the effective filing date of this application add the multilayer insulating plug to the insulation of Akamatsu because the  layers 34 act as etchstop so that the via can land on top of the metal line m1, reducing overetch into the metal line, and 34 One skilled in the art would have combined these elements with a reasonable expectation of success.

    PNG
    media_image1.png
    663
    730
    media_image1.png
    Greyscale



As for claim 4,
Akamatsu in view of Gambino makes obvious the interconnect structure of claim I, wherein the uppermost surface of the-2- Serial No.: 15/985,561Examiner: Bodnar, John A. Attorney Docket No. AA8839-USArt Unit: 2893electrically insulating plug is at least 10 nm above the uppermost surface of the interconnect layer. (10-100nm [0047]) .

As for claim 5,
Akamatsu in view of Gambino makes obvious the interconnect structure of claim 4, wherein the uppermost surface of the electrically insulating plug is between 15 nm and 20 nm above the uppermost surface of the interconnect layer.(10-100nm [0047]).  

As for claim 6,
Akamatsu in view of Gambino makes obvious the interconnect structure of claim 1, and in the combination, Gambino teaches a liner (13) over the interconnect layer, wherein the liner separates the electrically insulating plug (at the sidewall of 34) from the first interconnect and the second interconnect.  
It would have been obvious to one skilled in the art at the effective filing date of this application to add the liner of Gambino to the device because it would improve adhesion. Gambino [0063]. One skilled in the art would have combined these elements with a reasonable expectation of success.


As for claim 7,
Akamatsu in view of Gambino makes obvious the interconnect structure of claim 1, wherein the electrically insulating plug is selective to SiOx and SiN etches. (SiCON [0047]).

As for claim 8,
Akamatsu in view of Gambino makes obvious the interconnect structure of claim 7, wherein the electrically insulating plug comprises SiC. (SiCON [0047]).

As for claim 22,
Akamatsu teaches in figure 1 a semiconductor device, comprising: 
a transistor device (gate is 6 [co4 ln 60]) formed on a semiconductor substrate (1); 
a plurality of interlayer dielectrics 11/14/16) disposed over the semiconductor substrate; 
a plurality of interconnect layers (13/16/17)in the plurality of ILDs, wherein at least one of the interconnect layers is electrically coupled to the transistor device (vias are shown to the source and drain in figure1); and 
Akamatsu does not teach a plurality of electrically isolating plugs, wherein each electrically isolating plug -6- Serial No.: 15/985,561Examiner: Bodnar, John A.Attorney Docket No. AA8839-USArt Unit: 2893intersects an interconnect layer, and wherein an uppermost surface of each electrically isolating plug is above an uppermost surface of the interconnect layer the electrically isolating plug is intersecting. 


As for claim 24,
Akamatsu in view of Gambino makes obvious the semiconductor device of claim 22, wherein the uppermost surface of the electrically insulating plug is at least 10 nm above the uppermost surface of the interconnect layer (in the combination, Gambino teaches 10-100 nm. Gambino [0047]).  

As for claim 25,
Akamatsu in view of Gambino makes obvious the semiconductor device of claim 22, and in the combination, Gambino teaches  a liner (13) over the interconnect layer, wherein the liner separates the electrically insulating plug from the interconnect layer (at the sidewall of 34).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the liner of Gambino to the device because it would improve adhesion. Gambino [0063]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu  in view of Gambino in further view of Wang et al. (U.S 2019/0067290).

As for claim 9,
Akamatsu in view of Gambino makes obvious the interconnect structure of claim 7.  The combination does not teach that the electrically insulating plug comprises a metal oxide. 
However,  Wang teaches that  metal oxides are part of an equivalent group of dielectrics to use as a hardmask in a multilevel metal structure (Wang [0042]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the aluminum oxide ls of Wang the silicon carbide of Akamatsu because they are known equivalent materials and there would be no unexpected result for the substitution. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Akamatsu in view of Gambino and Wang teaches the interconnect structure of claim 9,and in the suggested combination, Wang teaches that  the electrically insulating plug comprises ZrO2, HfO2, or A1203 (aluminum oxide Wang [0042]).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Akamatsu  in view of Gambino in further view of Hsu et al. (U.S. 2015/0333000).

As for claim 23,
Akamatsu in view of Gambino makes obvious the semiconductor device of claim 22, wherein the uppermost surface of the interconnect layer is has a roughness that is 0.5 nm/a or less.  
However, Hsu teaches forming metal lines with a roughness of 3.7 ang.( Hsu [0030]).
It would have been obvious to one skilled in the art at the effective filing date of this application to polish the metal layer to the roughness of Hsu because it improves breakdown voltage.  (Hsu [0030]). One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN A BODNAR/Examiner, Art Unit 2893